


109 HR 5807 IH: Middle Class Tax Relief Act of

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5807
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Weiner (for
			 himself and Mr. Meeks of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  middle class tax relief, impose a surtax for families with incomes over
		  $1,000,000, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Middle Class Tax Relief Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Tax relief for middle class families
					Sec. 101. Middle class families tax relief credits.
					Sec. 102. Double the child tax credit for middle class
				families.
					Sec. 103. Eliminate the middle class surcharge.
					Title II—Surtax for families with incomes over
				$1 million
					Sec. 201. Surtax for families with incomes over
				$1 million.
				
			ITax
			 relief for middle class families
			101.Middle class
			 families tax relief credits
				(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting before section 26 the following new section:
					
						25E.Middle class
				families tax relief credit
							(a) 10 percent tax
				reduction for the middle class
								(1)In
				generalIn the case of any natural person, there shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to 10 percent of the amount of such tax.
								(2)Income
				limitationThe amount
				allowable as a credit under paragraph (1) for any taxable year shall be reduced
				(but not below zero) by an amount which bears the same ratio to the amount so
				allowable (determined without regard to this paragraph) as—
									(A)the amount (if
				any) by which the taxpayer’s adjusted gross income exceeds $75,000 ($150,000 in
				the case of a joint return), bears to
									(B)$5,000 ($10,000 in the case of a joint
				return).
									(b)Zero tax bracket
				for the poor
								(1)In
				generalIn the case of any natural person, there shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to the excess of—
									(A)the sum of the taxpayer’s regular tax
				liability for the taxable year and the tax imposed by section 55(a) for the
				taxable year, over
									(B)the sum of the
				credits allowed under this part (other than this subsection) for the taxable
				year.
									(2)Income
				limitationThe amount
				allowable as a credit under paragraph (1) for any taxable year shall be reduced
				(but not below zero) by an amount which bears the same ratio to the amount so
				allowable (determined without regard to this paragraph) as—
									(A)the amount (if any)
				by which the taxpayer’s adjusted gross income exceeds $12,500 ($25,000 in the
				case of a joint return), bears to
									(B)$2,500 ($5,000 in the case of a joint
				return).
									.
				(b)Clerical
			 amendmentThe table of
			 sections of subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting before the item relating to section 26 the following new
			 item:
					
						
							Sec. 25E. Middle class families tax relief
				credits.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				102.Double the
			 child tax credit for middle class families
				(a)In
			 generalSubsection (a) of
			 section 24 of the Internal Revenue Code of 1986 (relating to child tax credit)
			 is amended to read as follows:
					
						(a)Allowance of
				credit
							(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year with respect to each qualifying
				child of the taxpayer an amount equal to the sum of—
								(A)the basic credit
				for the taxable year, plus
								(B)the additional
				credit for the taxable year.
								(2)Basic
				creditFor purposes of this section, the term basic
				credit means—
								(A)$1,000 in the case
				of any taxable year beginning before January 1, 2011, and
								(B)$500 in the case of
				any other taxable year.
								(3)Additional
				creditFor purposes of this section, the term additional
				credit means—
								(A)$1,000 in the case
				of any taxable year beginning before January 1, 2011, and
								(B)$500 in the case
				of any other taxable
				year.
								.
				(b)Limitation on
			 additional credit based on adjusted gross incomeSubsection (b)
			 of section 24 of such Code is amended by adding at the end the following new
			 paragraphs:
					
						(4)Limitation on
				additional credit based on adjusted gross incomeThe amount of the additional credit
				determined under subsection (a)(3) shall be reduced (but not below zero) by an
				amount which bears the same ratio to such amount (determined without regard to
				this paragraph) as—
							(A)the amount (if
				any) by which the taxpayer’s adjusted gross income exceeds $75,000 ($150,000 in
				the case of a joint return), bears to
							(B)$5,000 ($10,000 in the case of a joint
				return).
							.
				(c)Conforming
			 amendmentsParagraph (1) of section 24(b) of such Code is
			 amended—
					(1)by
			 striking the credit allowable under subsection (a) and inserting
			 the basic credit determined under subsection (a)(2), and
					(2)by
			 inserting on basic
			 credit after Limitation in the heading thereof.
					(d)Coordination
			 with EGTRRA sunsetSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendment made by
			 section 201(a) of such Act.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				103.Eliminate the middle
			 class surcharge
				(a)In
			 generalSection 55 of the
			 Internal Revenue Code of 1986 (relating to alternative minimum tax imposed) is
			 amended by adding at the end the following new subsection:
					
						(f)Exemption for
				Individuals for Taxable Years Beginning in 2007For any taxable
				year beginning in 2007, in the case of an individual—
							(1)In
				generalThe tentative minimum tax of the taxpayer shall be zero
				if the adjusted gross income of the taxpayer (as determined for purposes of the
				regular tax) is equal to or less than the threshold amount.
							(2)Phasein of
				liability above exemption levelIn the case of a taxpayer whose
				adjusted gross income exceeds the threshold amount but does not exceed $112,500
				($225,000 in the case of a joint return), the tax imposed by subsection (a)
				shall be the amount which bears the same ratio to such tax (determined without
				regard to this subsection) as—
								(A)the excess
				of—
									(i)the
				adjusted gross income of the taxpayer (as determined for purposes of the
				regular tax), over
									(ii)the threshold
				amount, bears to
									(B)$12,500 ($25,000
				in the case of a joint return).
								(3)Threshold
				amountFor purposes of this paragraph, the term threshold
				amount means $100,000 ($200,000 in the case of a joint return).
							(4)Estates and
				trustsThis subsection shall not apply to any estate or
				trust.
							.
				(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2005.
				IISurtax for
			 families with incomes over $1 million
			201.Surtax for families
			 with incomes over $1 million
				(a)General
			 ruleSection 1 of the Internal Revenue Code of 1986 (relating to
			 imposition of tax on individuals) is amended by adding at the end the following
			 new subsection:
					
						(j)Surtax for
				families with incomes over $1,000,000
							(1)In
				generalIf the adjusted gross income of a taxpayer exceeds
				$500,000 ($1,000,000, in the case of a joint return), the tax imposed by this
				section (determined without regard to this subsection) shall be increased by an
				amount determined in accordance with the following tables:
								(A)Joint
				returnsIn the case of a
				joint return:
									
										
											
												If taxable
						income is:The tax
						is:
												
											
											
												Over $1,000,000 but not over
						$1,000,000,0007% of the excess over
						$1,000,000
												
												Over $1,000,000,000
						$69,930,000, plus 10% of the excess
						over $1,000,000,000
												
											
										
									
								(B)Other
				returnsIn the case of any other return:
									
										
											
												If taxable
						income is:The tax
						is:
												
											
											
												Over $500,000 but not over
						$500,000,0007% of the excess over
						$500,000
												
												Over
						$500,000,000$34,965,000, plus 10% of
						the excess over $500,000,000
												
											
										
									
								(2)Tax not to apply
				to estates and trustsThis subsection shall not apply to an
				estate or trust.
							(3)Special
				ruleFor purposes of section
				55, the amount of the regular tax shall be determined without regard to this
				subsection.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				(c)Section
			 15 not to applyThe amendment
			 made by subsection (a) shall not be treated as a change in a rate of tax for
			 purposes of section 15 of the Internal Revenue Code of 1986.
				
